Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a phased array antenna including a plurality of antenna elements, a plurality of fixed phase shifters aligned for phase offsets between antenna elements in the first direction, a gain-enhancement system configured for gain enhancement in a second direction of radio frequency signals received by and emitted from the phased array antenna, however, the prior art fails to teach a controller configured to turn individual antenna elements on and off based at least in part on orientations of the individual antenna elements relative to the satellite, an orientation of an individual antenna element relative to the satellite is correlated with a strength of RF signals received by the individual antenna element from the satellite; the prior art does not also teach the orienting a phased array antenna in the first direction, the antenna including a
plurality of antenna elements distributed in a plurality of M columns oriented in the first direction and a plurality of N rows extending in a second direction normal to the first direction, a plurality of phase shifters aligned for phase offsets between antenna elements in the first direction, enhancing gain in the second direction of radio frequency signals received by and emitted from the phased array antenna, receiving and/or emitting RF signals between the satellite and the antenna, and switching individual  antenna elements on and off by a controller based at least in part on orientations of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845